     Case 3:17-cv-00295-JLS-BLM Document 30 Filed 03/20/19 PageID.439 Page 1 of 2



1

2

3

4

5

6

7

8                                   UNITED STATES DISTRICT COURT

9                                 SOUTHERN DISTRICT OF CALIFORNIA

10
                                                             Case No.: 17cv295-JLS(BLM)
11    VERACITY WIRELESS, INC., a California
      Corporation,
12                                                           ORDER DENYING WITHOUT
                                            Plaintiff,       PREJUDICE THE PARTIES’ JOINT
13                                                           MOTION TO CONTINUE THE EARLY
      v.                                                     NEUTRAL EVALUATION CONFERENCE
14
      VIRTUAL FLEET MANAGEMENT, LLC, a Texas
15    Limited Liability Company, and DOES 1–20,
                                                             [ECF No. 29]
16                                      Defendants.
17

18

19
20          On March 19, 2019, the parties filed a joint motion to continue the Early Neutral

21   Evaluation conference (“ENE”) currently scheduled for March 28, 2019. ECF No. 29. In support,

22   the parties state that “on March 28, 2019, counsel for Defendant John P. Mertens will be on a

23   pre-arranged and pre-paid vacation with his family, and Joseph G. Pia will be in Washington, DC

24   preparing for an oral argument before the Federal Circuit Court . . . .” Id. at 2.

25          The parties proposed March 22, 2019 and April 26, 2019 as alternative dates for the ENE.

26   Id. The Court is not available for either of the parties’ proposed dates but is available on March

27   27, 2019 at 9:30 a.m. or 2:00 p.m. Therefore, the Court DENIES WITHOUT PREJUDICE the

28   parties’ joint motion to continue the ENE. The parties may file a joint motion to reset the ENE

                                                         1
                                                                                          17cv295-JLS(BLM)
     Case 3:17-cv-00295-JLS-BLM Document 30 Filed 03/20/19 PageID.440 Page 2 of 2



1    in accordance with the Court’s availability.

2           IT IS SO ORDERED.

3

4    Dated: 3/20/2019

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                    2
                                                                         17cv295-JLS(BLM)
